Citation Nr: 0911637	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for adenomyosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1973 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The issue of entitlement to service connection for 
adenomyosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence pertinent to the appeal seeking service compensation 
for adenomyosis was received at the Board on October 8, 2008, 
but was not associated with the claims file until after the 
Board's decision on December 4, 2008, denying the Veteran's 
service connection claim.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
December 4, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In an appellate decision entered on December 4, 2008, the 
Board denied entitlement to service connection for 
adenomyosis.

Prior to that decision, and within the 90-day period afforded 
to a Veteran for submission of additional evidence to the 
Board pursuant to 38 C.F.R. § 20.1304(a), on October 8, 2008, 
the Board received additional medical evidence indicating a 
possible diagnosis of adenomyosis.  The new evidence was not 
associated with the claims file at the time of the Board's 
December 8, 2008, decision, and the Board has not considered 
this evidence.

Accordingly, the December 4, 2008, Board decision addressing 
the issue of entitlement to service connection for 
adenomyosis must be vacated.


ORDER

The Board's decision of December 4, 2008, which denied 
entitlement to entitlement to service connection for 
adenomyosis, is vacated.


REMAND

As discussed above, the Board has vacated its December 2008 
decision denying service connection for adenomyosis.  In the 
December 2008 decision, the Board noted there was no evidence 
of record indicating the Veteran currently suffers from 
adenomyosis.  

However, the Board notes the Veteran submitted a September 
2008 statement from Dr. Largoza, a private physician, which 
notes a September 2008 pelvic ultrasound revealed a 
heterogenous uterine pattern without definitive fibroids, 
which may represent adenomyosis pending pathology 
confirmation.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As the September 2008 statement by Dr. 
Largoza indicates a possible diagnosis of adenomyosis, the 
Board is satisfied that additional evidentiary development, 
namely a VA examination, is needed for the Board to render a 
decision.

As a final note, Dr. Largoza's September 2008 statement 
indicates the existence of further private treatment records 
potentially relevant to the Veteran's claim.  Thus, on 
remand, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that 
she provide information as to all 
medical care providers who have treated 
her for adenomyosis.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran 
for adenomyosis for incorporation into 
the record.

2.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current adenomyosis.  
The claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran 
currently suffers from adenomyosis, and 
provide an appropriate diagnosis.  The 
examiner should also provide an opinion 
as to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current adenomyosis is 
etiologically related to the Veteran's 
active military service. Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacatur and 
remand are in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


